Opinion
MOSK, J.
Pursuant to section 6400 et seq. of the Probate Code, the estate of a deceased parent may pass by intestate succession to his child as heir. For these purposes, the code defines the relationship of parent and child to exist in three situations. First, section 6450, subdivision (a), provides that the “relationship of parent and child exists between a person and the person’s natural parents, regardless of the marital status of the natural parents.” Second, section 6450, subdivision (b), provides that the “relationship of parent and child exists between an adopted person and the person’s adopting parent or parents.” Third, section 6454-—with which we are here concerned —provides that the “relationship of parent and child exists between [a] person and the person’s foster parent or stepparent if’ “(a) [t]he relationship began during the person’s minority and continued throughout the joint lifetimes of the person and the person’s foster parent or stepparent,” and “(b) [i]t is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.” Thus, this provision contains what may be called a “continuing relationship” requirement: the relationship must have continued from minority until death. It also *206contains what may be called a “legal barrier” requirement: A legal barrier must have been the necessary cause of the failure to adopt.
We granted review in this proceeding in order to resolve a conflict in the Courts of Appeal respecting the meaning of Probate Code section 6454. In Estate of Stevenson (1992) 11 Cal.App.4th 852 [14 Cal.Rptr.2d 250] (hereafter sometimes Stevenson), the Sixth Appellate District held, in substance, that what would become section 6454 allows the legal barrier or barriers to adoption of the foster child or stepchild by the foster parent or stepparent to have existed only at a time at which adoption was contemplated or attempted. In Estate of Cleveland (1993) 17 Cal.App.4th 1700 [22 Cal.Rptr.2d 590] (hereafter sometimes Cleveland), Division Five of the Second Appellate District, declining to follow Stevenson, held, in substance, that what would become the provision requires that the legal barrier or barriers to adoption must have continued until death. As we shall explain, we conclude that the Cleveland court was right and the Stevenson court was wrong.
I
Petitioner, Kim Barnum-Smith, asked the Probate Department of the Superior Court of Alameda County for letters of administration of the estate of decedent, Louis Joseph, who died intestate, and was subsequently issued such letters of administration.
Thereupon, petitioner asked the probate court for a determination that she was decedent’s daughter pursuant to Probate Code section 6454 and his sole heir, and that, as such, she was entitled to distribution of his estate in its entirety. Objector, James C. Joseph, who was decedent’s brother, opposed.
After trial, the probate court determined that petitioner was not decedent’s daughter or heir and, hence, was not entitled to distribution of his estate in any part. It also revoked her letters of administration of decedent’s estate and removed her from office, concluding that, because she was not an heir, she did not have a priority to serve over others, including objector.
In issuing orders to this effect, the probate court rendered a statement of decision, which included the following.
Petitioner “was taken in by” decedent and his wife, who predeceased him, “and [was] raised by them during the vast period of her minority, from age three on. [They] assisted her after her minority by financing her efforts at San Jose State University and a local junior college. [Decedent] ‘gave’ [her] away at her wedding. Certainly, the relationship between [decedent and his *207wife and petitioner] satisfied the common law definition of ‘foster child[,]’ at least during the minority and early • adulthood of [petitioner], which to simplistically recite [its] shorthand definition means one whose well being is fostered by another person. For a period, at the beginning of the relationship, and during her minority [,] both [decedent and his wife] would from time to time ask [petitioner’s] natural parents if they . . . could adopt [her]. Each such request was refused. After a while, but still during [her] minority [they] discontinued asking.
“The real problem presented by this case is concluding the legislative meaning of, and the purpose for, the requirement of Probate Code [section] 6454 when it requires that there be ‘. . . clear and convincing evidence that the foster parent . . . would have adopted the {foster child] but for a legal barrier.’ ([E]mphasis added[.]) Only two cases have surfaced which address themselves to Probate Code [section] 6454 and they specifically address themselves to the above mentioned [‘legal barrier’] requirement. They are: Estate of Stevenson (1991) 11 Cal.App.4th [852,] and Estate of Cleveland (1993) 17 Cal.App.4th [1700]. These decisions are diametrically opposite one to the other.
“This court is impressed with the logic, analysis and scholarship of Cleveland .... The Cleveland Court carefully analyzed the legislative history of this novel reform to the law of intestate succession and concluded that [section] 6454’s [‘legal barrier’] requirement means what it says and says what it means. The public policy reasons for the enactment of [section] 6454 are satisfied by the Cleveland Court’s decision and it appears to this court that Stevenson . . . goes well beyond the intent of the legislation in [its] conclusion.
“Factually, in this case [decedent], the last to die of the [spouses], could have pursued an adult adoption had he really wanted to establish a parent/ child relationship with [petitioner]. Additionally, he could have written a will leaving his property to [her] had he intended for her to succeed to his property. (He clearly was aware of the benefits of the use of a will, as he used the services of the [l]awyer who now represents [petitioner] to write a will many years before his death.) We cannot know what [decedent’s] intentions were regarding the devolution of his estate, except as he expressed them as to his predeceased spouse when he wrote his will. Although it is not an insignificant fact that he did not express any testamentary intent toward [petitioner] as a successor beneficiary should, as actually happened, his wife have predeceased him. Cleveland . . . envisioned just such a case as this when it recognized that any number of reasons could exist for not wanting a ‘foster child’ to succeed to one’s property including loss of affection, *208disappointment, favoring relatives, dissatisfaction with the choice of the ‘foster child’s’ spouse, to name but a few. In this case [petitioner] obtained her majority age on October 15, 1974, some twenty one years before [decedent’s] death. Surely, that passage of time cannot be ignored. . . . [Decedent and his wife] during their life had ample opportunity to control the outcome and for what ever [szc] reason chose not to. To conclude that [decedent] wanted [petitioner] to inherit his property is presumptuous and not consistent with the Legislature’s reasons for enactment of § 6454.
“Therefore, it is the ruling of this court that the provisions of Probate Code [section] 6454 have not been satisfied by the relationship between [petitioner] and [decedent, and] that she has [not] shown by clear and convincing evidence that [he] would have adopted [her] but for a legal barrier.” (Original italics.)
From the probate court’s orders, petitioner appealed to the First Appellate District of the Court of Appeal. She proceeded without a reporter’s or clerk’s transcript, electing to prepare an appendix in lieu of the latter. She did so, as she would later explain, “[b]ecause the material facts,” as disclosed in the probate court’s statement of decision, “are undisputed.”
In an opinion certified for publication, Division Three of the First Appellate District, to which the cause was assigned, unanimously affirmed the probate court’s orders. All but expressly applying the standard of independent review, and following Cleveland instead of Stevenson, it agreed with the implied conclusion that Probate Code section 6454 requires that ,the legal barrier or barriers to adoption of the foster child or stepchild by the foster parent or stepparent must have begun during the foster child or stepchild’s minority, and must have continued throughout the joint lifetimes of the foster child or stepchild and the foster parent or stepparent. Impliedly using what appears to be the substantial evidence test, it sustained the express finding that petitioner failed to establish by clear and convincing evidence that decedent would have adopted her but for a legal barrier: Under the provision, a legal barrier to adoption had to have continued until death; she admitted, however, that such a barrier did not perdure.
At petitioner’s request, we granted review. We now affirm.
II
In 1931, the Legislature enacted the original Probate Code. (Stats. 1931, ch. 281, p. 587 et seq.) It incorporated therein the substance of provisions from the Civil Code, the Code of Civil Procedure, and two uncodified *209statutes, and then repealed the provisions in question. (Evans v. Superior Court (1932) 215 Cal. 58, 61 [8 P.2d 467].)
In 1980, the Legislature directed the California Law Revision Commission (hereafter the Law Revision Commission or simply the commission) to study, among other topics, “[w]hether the California Probate Code should be revised, including but not limited to whether California should adopt, in whole or in part, the Uniform Probate Code . . . .” (Assem. Cone. Res. No. 107, Stats. 1980 (1979-1980 Reg. Sess.) res. ch. 37, p. 5086.)
In the course of its study over the years that followed, the Law Revision Commission submitted various recommendations to the Legislature to revise the original Probate Code in various ways, some in line with the Uniform Probate Code, some not.
So far as the law of intestate succession was concerned, the Law Revision Commission had as its purpose to “provide” new “rules,” framed in light of “changes in the American family and in public attitudes,” “that are more likely” than the old ones “to carry out . . . the intent a decedent without a will is most likely to have had,” evidently at the time of death, and to do so in a “more efficient and expeditious” manner. (Tent. Recommendation Relating to Wills and Intestate Succession (Nov. 1982) 16 Cal. Law Revision Com. Rep. (1982) pp. 2318, 2319.) From all that appears, the Legislature had the same purpose. (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1706.)
In 1983, the Legislature added section 6408 to the Probate Code. (Stats. 1983, ch. 842, § 55, pp. 3083-3084.)
Probate Code section 6408, subdivision (a)(2), provided: “The relationship of parent and child exists between an adopted person and his or her adopting parent or parents. The relationship between a person and his or her foster parent, and between a person and his or her stepparent, has the same effect as if it were an adoptive relationship if (i) the relationship began during the person’s minority and continued throughout the parties’ joint lifetimes and (ii) it is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.” (Stats. 1983, ch. 842, § 55, p. 3083.) One such legal barrier exists “where ... a parent of the” “foster child or stepchild” “refuses to consent to the adoption.” (Sen. Com. on Judiciary, Rep. on Assem. Bill Nos. 25 & 68 (1983-1984 Reg. Sess.) 3 Sen. J. (1983-1984 Reg. Sess.) p. 4882 (hereafter Senate Committee on Judiciary Report).)
Probate Code section 6408, subdivision (a)(2), was new to California law. (Sen. Committee on Judiciary Rep., supra, 3 Sen. J. (1983-1984 Reg. Sess.) *210p. 4882; see Estate of Cleveland, supra, 17 Cal.App.4th at p. 1704; Estate of Claffey (1989) 209 Cal.App.3d 254, 256 [257 Cal.Rptr. 197].) Moreover, it appears to have been, and to have remained, unique to this state among American jurisdictions. (Meadow & Loeb, Heirs Unapparent (June 1994) L.A.Law. 34, 38; Note, Intestate Succession for Stepchildren: California Leads the Way, but Has It Gone Far Enough? (1995) 47 Hastings L.J. 257, 260 [speaking only of stepparents and stepchildren]; Mahoney, Stepfamilies in the Law of Intestate Succession and Wills (1989) 22 U.C. Davis L.Rev. 917, 929 [same]; see Estate of Cleveland, supra, 17 Cal.App.4th at pp. 1704-1705, fn. 6; see also 8 West’s U. Laws Ann. (1983) U. Prob. Code (1969) § 2-109, pp. 66-67 [making no provision for foster parents and foster children or stepparents and stepchildren]; cf. id., § 1-201(3), p. 30 [excluding from the definition of a “child,” in pertinent part, “any person who is only a stepchild . . . [or] a foster child”]; id. (1997 supp.) § 1-201(5), p. 12 (1990 rev.) [same]; former Prob. Code, § 26, added by Stats. 1983, ch. 842, § 21, p. 3026 [same]; id., as amended by Stats. 1984, ch. 892, § 4, p. 2988 [deleting the exclusion]; but see Estate of Claffey, supra, 209 Cal.App.3d at p. 256 [stating, incorrectly, that this “innovative portion” was “adapted from, the Uniform Probate Code”].)
Probate Code section 6408, subdivision (a)(2), was proposed to the Legislature by the Law Revision Commission. It was not submitted as a recommendation originally. (Tent. Recommendation Relating to Wills and Intestate Succession, supra, 16 Cal. Law Revision Com. Rep. (1982) at pp. 2459-2460; see id. at p. 2460 [Law Revision Com. com. on Prob. Code, § 6408: “[a] person who is only a stepchild [or a] foster child ... is not a £child[,]’ ” and “[a] person who is only a stepparent [or a] foster parent. . . is not a £parent[]’ ”]; see generally, Estate of Claffey, supra, 209 Cal.App.3d at p. 258; Estate of Cleveland, supra, 17 Cal.App.4th at p. 1705 [following Claffey].) It came later. (Estate of Claffey, supra, 209 Cal.App.3d at p. 258; Estate of Cleveland, supra, 17 Cal.App.4th at p. 1705 [following Claffey].)  It evidently found its source in the notes of one of the commission’s expert consultants, who drafted language that was virtually identical to what would subsequently be enacted, in order “to provide for step- and foster children in very limited situations, with the necessary safeguards incorporated by treating the case like an adoption, for which qualifications, exceptions, etc. are elsewhere worked out.”1
In 1984, the Legislature redesignated the pertinent part of Probate Code section 6408, subdivision (a)(2), quoted above, as subdivision (a)(3), with *211virtually no change in language and absolutely no change in substance. (Stats. 1984, ch. 892, § 41.5, p. 2
In 1985, the Legislature redesignated Probate Code section 6408, subdivision (a)(3), as subdivision (b), with some change in language, to cause the provision to stand alone without reference to the one dealing with the adoptive relationship, but with no change in substance. (Stats. 1985, ch. 982, § 21, p. 3118.)3
In 1990, the Legislature repealed the original Probate Code, as amended (Stats. 1990, ch. 79, § 13, p. 463), and enacted a new one (Stats. 1990, ch. 79, § 14, p. 463 et seq.), which remains in effect today. In so doing, it repealed former Probate Code section 6408, subdivision (b) (Stats. 1990, ch. 79, § 13, p. 463), and enacted a new Probate Code section 6408, subdivision (e), which was identical thereto (Stats. 1990, ch. 79, § 14, p. 722). (See Recommendation Proposing New Probate Code (Dec. 1989) 20 Cal. Law Revision Com. Rep. (1990) pp. 1468-1471.)
In 1993, the Legislature repealed Probate Code section 6408, including subdivision (e) (Stats. 1993, ch. 529, § 4), and added section 6454 (Stats. 1993, ch. 529, § 5), which continues the substance of section 6408 in its present form (Annual Rep. for 1993 (1993) 23 Cal. Law Revision Com. Rep. (1993) p. 1006): “[T]he relationship of parent and child exists between [a] person and the person’s foster parent or stepparent if’ “(a) [t]he relationship began during the person’s minority and continued throughout the joint lifetimes of the person and the person’s foster parent or stepparent,” and “(b) [i]t is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.” (Stats. 1993, ch. 529, § 5.)
After review, we believe—like the Cleveland court and unlike the Stevenson court—that Probate Code section 6454 should be read to require *212that the legal barrier or barriers to adoption of the foster child or stepchild by the foster parent or stepparent must have begun during the foster child or stepchild’s minority, and must have continued throughout the joint lifetimes of the foster child or stepchild and the foster parent or stepparent, and that the provision should not be read to allow such barrier or barriers to have existed only at a time at which adoption was contemplated or attempted.
Our reading of Probate Code section 6454 is consistent with the words that it uses. It is easy to conclude that the provision’s “legal barrier” requirement mandates that a legal barrier to adoption must have continued until death4 —and also mandates, by implication, that an intent to adopt must have continued as well. If a legal barrier to adoption did not continue, it could not continue to be the necessary cause of the failure to adopt: it could not operate when it was not effective. If a legal barrier to adoption did not continue together with an intent to adopt, it did not continue to be the necessary cause of the failure to adopt: it may not be said to have prevented what was not even undertaken. By contrast, it is hard to conclude that the provision’s “legal barrier” requirement allows a legal barrier to adoption to have existed only at a time at which adoption was contemplated or attempted. If a barrier of this sort existed only at some such moment, perhaps ephemerally in the far distant past, it was not a necessary cause of the failure to adopt at any of the others. The “legal barrier” requirement is, “but for a legal barrier” to adoption, “the foster parent or stepparent would have adopted” the foster child or stepchild. (Prob. Code, § 6454, subd. (b).) It is not, “but for a legal barrier” to adoption at a time at which adoption was contemplated or attempted, “the foster parent or stepparent would have adopted” the foster child or stepchild at that time.
Our reading of Probate Code section 6454 also suits the purpose that underlies the code generally, that is, to pass the estate of an intestate decedent in accordance with the “intent” that he “is most likely to have had” at the time of death, and to do so in an “efficient and expeditious” manner. (Tent. Recommendation Relating to Wills and Intestate Succession, supra, 16 Cal. Law Revision Com. Rep. (1982) at p. 2319.)
Specifically, our reading of Probate Code section 6454 serves the passing of the estate of an intestate foster parent or stepparent in accordance with his likely intent at the time of death. It is easy to conclude that, had he made a will, the foster parent or stepparent would have desired to dispose of at least some of his property to his foster child or stepchild if a legal barrier to *213adoption had continued until death together with an intent to adopt. In such a case, the failure to adopt would not imply the nonexistence of a parent-child relationship: it would be coterminous with the inability to adopt because of law. There would then be a kind of parent-child relationship that would be tantamount to that of adoption: not only would a legal barrier to adoption have continued until death, an intent to adopt would have continued as well. By contrast, it is hard to conclude that, had he made a will, the foster parent or stepparent would have desired to dispose of any of his property to his foster child or stepchild if a legal barrier to adoption had existed only at a time at which adoption was contemplated or attempted. In such a case, the failure to adopt at some such moment would not imply the existence of a parent-child relationship at any of the others: it would not be preceded or succeeded by the inability to adopt because of law. When that moment was years or even decades before death, it would signify that what might once have approached a parent-child relationship, to quote the Cleveland court, might well have suffered a “change in [its] nature or quality” in the interim. (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1710.) True, at death, the foster child or stepchild might been have a friend to the foster parent or stepparent. But a friend, as such, is not an heir. The result of all this may indeed be that a parent-child relationship will be deemed to exist only in exceptional circumstances. That, however, does not seem to be against the provision’s design, but rather in conformity therewith.
Our reading of Probate Code section 6454 also serves the passing of the estate of an intestate foster parent or stepparent efficiently and expeditiously. To quote the Cleveland court again, it “injects a strong dose of certainty into” such matters. (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1712.) The provision’s mandate that a legal barrier to adoption must have continued until death, together with an intent to adopt, eliminates, or at least reduces, marginal claims, whether genuine or sham, based on little more than an assertion that such a barrier existed only at a time at which adoption was contemplated or attempted. Otherwise, as the Cleveland court explained, there might be “claims by a stepchild or foster child if at any time during his minority the stepparent [or foster parent] expressed a desire to adopt but was denied the consent of the natural parent. Any such child could claim an intestate share of the decedent’s estate at his death—no matter how many years elapsed after the removal of the legal impediment. Operating from the stalest sort of evidence, the probate court must then determine whether, ‘but for’ that legal impediment the decedent would have adopted the [child] during his minority and must negate the existence of other reasons for decedent’s abandonment of the adoption. In such cases, of course, the decedent is unavailable to rebut these claims asserted by persons with a direct financial interest. Often, the only corroborating testimony is from the *214nonconsenting [natural] parent who may also be financially interested in the outcome. Typically, there will be no other disinterested third parties to verify the decedent’s intent, since the subject matter is commonly considered to be of a highly personal and private nature.” (Id. at pp. 1710-1711, fn. omitted.)
In adopting a reading of what would become Probate Code section 6454 that is different from ours, the Stevenson court gave three reasons. Let us consider each in turn.
The Stevenson court’s first reason against a reading of Probate Code section 6454 like ours is that the foster parent and foster child or the stepparent and stepchild “may decide that” adoption “is not so important” “once” the foster child or stepchild “reaches adulthood.” (Estate of Stevenson, supra, 11 Cal.App.4th at p. 866.) Whether or not adoption is “important” simply has no bearing on what the provision itself requires. In any event, that adoption may not be “so important,” as the Cleveland court explained, does not mean that it is not important at all: “Adoption implicates estate tax planning (e.g., credits or exemptions for property passed to ‘family member’); construction of insurance policies (e.g., ‘family member’ exclusion); right to recover for wrongful death; right to sue or be sued for negligence; dependency matters . . . ; and custody/visitation issues (as with ‘grandchildren’ of the stepparent or foster parent).” (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1712.) Moreover, that adoption may not be “so important,” as the Cleveland court also explained, “would weigh against the conclusion that” the foster parent or stepparent “considered” the foster child or stepchild “to be one of his . . . ‘children.’ ” (Id. at p. 1710.)
The Stevenson court’s second reason against a reading of Probate Code section 6454 like ours is that it would cut off “adult” foster children or stepchildren. (Estate of Stevenson, supra, 11 Cal.App.4th at p. 866.) Its premises are that the provision’s benefits are not limited to minors, and that legal barriers to the adoption of adults do not exist. That is not the case. Like the Cleveland court, we accept the former premise. There is no indication that the provision’s benefits are limited to minors. (See Estate of Cleveland, supra, 17 Cal.App.4th at p. 1711.) But also like the Cleveland court, we reject the latter premise. Legal barriers to the adoption of adults do indeed exist (see Fam. Code, §§ 9301, 9302, 9303, 9328)—and have existed since before the time of the original enactment of what would become the provision (see Civ. Code, former § 227p, as amended by Stats. 1981, ch. 734, § 1, pp. 2888-2889). They include “failure to consent by the adopting person’s spouse, the adoptee’s spouse, or the adoptee,” the limitation of “only one. adult adoption of unrelated persons per year,” and the requirement that an “adult adoption[] must be ‘[in] the best interests of the [persons seeking the *215adoption] and in the public interest. . . .’ ” (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1708, fn. 10.)
The Stevenson court’s third reason against a reading of Probate Code section 6454 like ours is that the provision’s “continuing relationship” requirement “suggests” that the provision “was meant to apply even after” the foster child or stepchild “reached adulthood.” (Estate of Stevenson, supra, 11 Cal.App.4th at p. 866.) Any such suggestion, however, does not itself suggest that the provision was not meant to apply thereafter insofar as its “legal barrier” requirement is concerned.5
In reading Probate Code section 6454 as we do, we do not overlook a recommendation by the Law Revision Commission, dated October 1997, relating to the provision.
In order to resolve the conflict between Stevenson and Cleveland in favor of Stevenson, the Law Revision Commission has proposed to the Legislature to amend Probate Code section 6454 to provide, in substance, that the legal barrier to adoption need only exist at a time at which adoption was contemplated or attempted. (Recommendation: Inheritance by Foster Child or Stepchild (Oct. 1997) 27 Cal. Law Revision Com. Rep. (1997) p. x6 [preprint copy].)6 The commission asserts that such an amendment “should not lead to an increase of manufactured claims because of the requirements that the parent-child relationship must continue throughout their joint lifetimes, and that evidence of intent to adopt must be clear and convincing.” {Id. at p. x7 [same].) With this point, for argument’s sake only, we shall agree. The *216commission also asserts that a reading of the provision like ours would assertedly “preclude inheritance by virtually all adults from ... a foster parent or stepparent,” and would thereby “frustrate the underlying purpose of the” provision “to carry out the likely intent of the intestate decedent.” (Id. at p. x6 [same].) With this point, we cannot agree.  To be sure, we give “substantial weight” to the commission’s understanding of a provision it proposed, like the present one. (Van Arsdale v. Hollinger (1968) 68 Cal.2d 245, 249 [66 Cal.Rptr. 20, 437 P.2d 508].)  But, as we have explained, the provision seems to have been designed to apply only in exceptional circumstances. Moreover, it is hard to conclude that, had he made a will, a foster parent or stepparent would have desired to dispose of any of his property to his foster child or stepchild if a legal barrier to adoption had existed only at a time, perhaps years or even decades before his death, at which adoption was contemplated or attempted, inasmuch as what might then have approached a parent-child relationship could well have suffered a “change in [its] nature or quality” in the interim. (Estate of Cleveland, supra, 17 Cal.App.4th at p. 1710.)
Whether the Legislature chooses to amend Probate Code section 6454 along the lines of the Law Revision Commission’s recommendation is, without question, a matter that belongs solely to that body. We do not pass on the wisdom of the provision as it may exist sometime in the future. We simply read it as it stands now.7
Ill
Turning now to the case at bar—in which, as petitioner represents, the “material facts,” as disclosed in the probate court’s statement of decision, “are undisputed”—we believe that the Court of Appeal was sound in its reasoning and correct in its result when it affirmed the probate court’s orders that determined that petitioner was not decedent’s daughter or heir and, hence, was not entitled to distribution of his estate in any part, and that revoked her letters of administration of decedent’s estate and removed her from office.
The Court of Appeal was right as to the probate court’s implied conclusion that Penal Code section 6454 requires that the legal barrier or barriers to adoption of the foster child or stepchild by the foster parent or stepparent must have begun during the foster child or stepchild’s minority, and must have continued throughout the joint lifetimes of the foster child or stepchild and the foster parent or stepparent. Such a conclusion is reviewed independently: it resolves a pure question of law, viz., the meaning of the provision *217in question. (E.g., 20th Century Ins. Co. v. Garamendi (1994) 8 Cal.4th 216, 271 [32 Cal.Rptr.2d 807, 878 P.2d 566].) It survives scrutiny. The analysis set out above establishes the point. Petitioner argues to the contrary. At bottom, she relies on Stevenson. But Stevenson has been found wanting. She also relies on the comment, quoted above, that one of the legal barriers to adoption exists “where ... a parent of the” “foster child or stepchild” “refuses to consent to the adoption.” (Sen. Committee on Judiciary Rep., supra, 3 Sen. J. (1983-1984 Reg. Sess.) p. 4882.) But that comment deals only with what such a barrier is, and not when it has to exist or how long it has to continue. In addition, she asserts that, in order to give the provision’s “continuing relationship” and “legal barrier” requirements independent meaning, we should understand the former to be temporal but not causal and the latter to be causal but not temporal. We cannot do so. What is temporal need not be causal. But what is causal must be temporal: a cause exists only when it operates; it operates only when it is effective; it is effective only when it fills at least one moment in time. Even though we cannot understand the provision’s requirements as urged, we can nevertheless give them independent meaning: the former assures that a relationship between the foster parent or stepparent and the foster child or stepchild lasted until death, and the latter assures that that relationship was tantamount to that of adoption.
The Court of Appeal was also right as to the probate court’s express finding that petitioner failed to establish by clear and convincing evidence that decedent would have adopted her but for a legal barrier. Such a finding is reviewed for substantial evidence: It resolves a mixed question of law and fact that is nonetheless predominantly one of fact, inasmuch as it “requires application of experience with human affairs . . . .” (Crocker National Bank v. City and County of San Francisco (1989) 49 Cal.3d 881, 888 [264 Cal.Rptr. 139, 782 P.2d 278].) It survives scrutiny. Petitioner does not argue to the contrary. Under Probate Code section 6454, a legal barrier to adoption must have continued until death. But she admitted below that such a barrier did not perdure. She makes the same admission here.
Lastly, we observe that, to the extent that the purpose of Probate Code section 6454 is to pass the estate of an intestate decedent in accordance with the “intent” that he “is most likely to have had” at the time of death, and to do so in an “efficient and expeditious” manner (Tent. Recommendation Relating to Wills and Intestate Succession, supra, 16 Cal. Law Revision Com. Rep. (1982) at p. 2319), it appears to be satisfied in this case. As the probate court stated, “it is not an insignificant fact that,” in his old will, decedent “did not express any testamentary intent toward” petitioner “as a successor beneficiary should, as actually happened, his wife have predeceased him.” This fact, of course, is not proof. But it is all there is. And it is not challenged.
*218IV
For the reasons stated above, we conclude that we must affirm the judgment of the Court of Appeal.
It is so ordered.
George, C. J., Kennard, J., Baxter, J., Werdegar, J., and Brown, J., concurred.

Petitioner requests us to take judicial notice of the records of the Law Revision Commission containing the language quoted in the text, specifically, a two-page document entitled “March ’83 ECH—Notes.” (The initials evidently refer to the notes’ author, who was apparently Professor Edward C. Halbach, Jr.) We hereby grant the request. We must, of course, judicially notice California statutory law. (Evid. Code, § 451, subd. (a).) We may also judicially notice matters underlying such law. (E.g., Schmidt v. Southern Cal. Rapid Transit *211Dist. (1993) 14 Cal.App.4th 23, 30, fn. 10 [17 Cal.Rptr.2d 340].) Including, to our mind, the commission records here. We note in passing that the language quoted in the text has been quoted in prior decisions. (Estate of Claffey, supra, 209 Cal.App.3d at p. 258; see Estate of Cleveland, supra, 17 Cal.App.4th at p. 1705 [quoting Claffey’s quotation].)


“The relationship between a person and his or her foster parent or stepparent has the same effect as if it were an adoptive relationship if (A) the relationship began during the person’s minority and continued throughout the parties’ joint lifetimes and (B) it is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.” (Stats. 1984, ch. 892, § 41.5, p. 3000.)


“[T]he relationship of parent and child exists between [a] person and his or her foster parent or stepparent if (1) the relationship began during the person’s minority and continued throughout the parties’ joint lifetimes and (2) it is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.” (Stats. 1985, ch. 942, § 21, p. 3118.)


Or at least until such point in time prior to death as to amount to a factual barrier to adoption in the period remaining. (See Estate of Cleveland, supra, 17 Cal.App.4th at pp. 1711-1712.)


The Stevenson court relied in part on Estate of Lind (1989) 209 Cal.App.3d 1424 [257 Cal.Rptr. 853], Without warrant. As pertinent here, the Lind court considered whether any legal barrier to adoption of a foster child by his foster parents, as required by what would become Probate Code section 6454, had sufficiently been pleaded—but not when such a barrier had to exist or how long it had to continue. (See 209 Cal.App.3d at pp. 1430-1434.) Quoting dictum that appears in Lind, the Stevenson court stated that the phrase “legal barrier to adoption” “ ‘should be interpreted broadly in the spirit of the policy that calls for a liberal interpretation of adoption laws in the best interests of the adopted person. . . .’ ” (Estate of Stevenson, supra, 11 Cal.App.4th at p. 866, quoting Estate of Lind, supra, 209 Cal.App.3d at p. 1436.) What such a “broad interpretation” might be is unclear. But what is clear is that it would not apply here. By its terms, the provision deals with persons who have not been adopted. (See Estate of Cleveland, supra, 17 Cal.App.4th at p. 1709.)


“[T]he relationship of parent and child exists between [a] person and the person’s foster parent or stepparent if’ “(a) [t]he relationship began during the person’s minority and continued throughout the joint lifetimes of the person and the person’s foster parent or stepparent,” and “(b) [i]t is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier existing at the time the adoption was contemplated or attempted, other than that person’s refusal to consent or agree to the adoption.” (Recommendation: Inheritance by Foster Child or Stepchild, supra, 27 Cal. Law Revision Com. Rep. (1997) at p. x9 [preprint copy].)


To the extent that it is inconsistent with the analysis set out in the text, Stevenson is hereby disapproved.